Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xue et al. (2021/0368542) is cited to show a system which is considered pertinent to the claimed invention.

3.   Claims 1-29 are allowed.
   For claims 1-29, the prior art fails to teach a combination of first sidelink control information (SCI) associated with a second subband of the plurality of subbands; communicating, by the first UE with the second UE, first sidelink data in the second subband during the first time period based on the first SCI; communicating, by the first UE with the second UE in the first subband during a second time period after the first time period, second SCI associated with a third subband of the plurality of subbands, the third subband being different from the second subband based on a frequency hopping pattern; and communicating, by the first UE with the second UE, second sidelink data in the third subband during the second time period based on the second SCI.
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476